Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 June 2008 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (2012/0078484) in view of Tokimasa (2019/0168757) and further in view of Maruyama (2016/0091896).

	Regarding claim 1, Kato discloses a control device for vehicle travelling that executes following control that controls a vehicle speed in accordance with a following distance from a preceding vehicle (see at least paragraph [0010], lines 1-6, preceding vehicle and selectively executes either of a follow-up cruise control for maintaining an inter-vehicle distance from a preceding vehicle or a constant speed cruise control for maintaining a set vehicle speed), wherein the following control includes:
(see at least paragraph [0029], lines 1-8, follow-up cruise control, the inter-vehicle distances matches the target following distance), and
LC following control that, is executed so that a following distance front a vehicle to the a preceding vehicle on a target lane becomes an LC target following distance, under a situation of lane change (see at least paragraph [0063], lines 13-16, if a preceding vehicle is detected when the subject vehicle 1 performs lane changing from a cruising lane to an overtaking lane, the inter-vehicle distance D can be matched to the target following distance Dtrg), and
in the LC following control, a larger value is allowed as compared with at a time of execution of the LK. following control, with respect to at least one of an acceleration and a jerk (see at least FIG. 8, FIG. 8 shows the slope of the solid line i.e. the traveling in overtaking lane is larger than the slope of the dashed line i.e. the traveling on cruise lane. The slope of both lines is the acceleration. Furthermore, paragraph [0058], lines 20-24, target acceleration a2 set in the acceleration region on the map for overtaking lane traveling is set to a value relatively larger than a corresponding value in the map for cruise lane traveling).
	While Kato disclose LC following control the amount of acceleration for lane change is larger than the acceleration of the lane keep on cruise lane (FIG. 8), Kato is silent on when the acceleration is initiated.


	Tokimasa, in the same field of endeavor, teaches the LC following control is started and acceleration under the LC following control is initiated while the vehicle is on the travel lane upon the start of the lane change being instructed on the travel lane (¶0030, “the vehicle control device 10 in this system accelerates the own vehicle interlocking with the operation of the turn signal from the stage prior to the completion of the own vehicle's lane change (for example, before the start of the own vehicle's lane change) for a predetermined time (for example, the time determined based on the time necessary for the lane change”).
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of controlling the acceleration of the vehicle by the cruise control unit disclosed by Kato by initiating the acceleration prior to lane change as taught by Tokimasa. One of ordinary skill in the art would have been motivated to make this modification to enhance the driver’s comfort and safety by providing a vehicle control apparatus that is capable of achieving vehicle behavior that matches the feeling of a driver when an own vehicle is accelerated (Tokimasa, ¶0006).
	While the combination of Kato and Tokimasa disclose various controls for driving assistance include, for example, a preceding vehicle following control with respect to a preceding vehicle by the ACC function, a running control for issuing a warning to the driver during a lane change of the own vehicle or restricting a lane change by a lane change support (LCS) function, a collision avoidance control for operating the brakes and others when the distance to a preceding vehicle becomes short or reducing the damage of a collision, and others (Tokimasa ¶0040), however said combination does not explicitly disclose a full autonomous lane change i.e. steering.
	Maruyama, in the same field of endeavor, teaches controlling the acceleration, the deceleration and the steering of the vehicle to perform an automatic lane change control (¶0008). 
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kato in view Tokimasa to implement an automatic lane change control as taught by Maruyama. One of ordinary skill in the art would have been motivated to make this modification to provide a driving support controller that can reflect an operator's intention when a self-driving function intends to perform an automatic lane change, without imposing a troublesome operation on the operator if the operator does not agree to the lane change (Maruyama, ¶0007).
	Regarding claim 2, Kato in view of Tokimasa and Maruyama discloses wherein the LK following control includes: processing of calculating; an LK target vehicle speed, so that the following distance from the preceding vehicle on the travel lane comes close to the LK target following distance with an LK following time constant, and processing for realizing the LK target vehicle speed, the LC following control includes processing of calculating an LC target vehicle speed so that the following distance from the vehicle to be the preceding; vehicle on the target lane comes close to the LC target following distance with an LC following time constant, and processing for realizing the LC target vehicle speed, and the LC following: time constant has a larger value than the LC following time constant (Kato, see at least paragraph [0063], supposing that the subject vehicle 1, following a preceding vehicle in a cruising lane, performs lane changing to an overtaking lane, and that as a result a departure from the preceding vehicle is determined, and follow-up cruise is shifted to constant speed cruise, acceleration to a set vehicle speed can be performed in a relatively shorter time than when the subject vehicle 1 is traveling in an cruising lane. Furthermore, for example, if a preceding vehicle is detected when the subject vehicle 1 performs lane changing from a cruising lane to an overtaking lane, the inter-vehicle distance D can be matched to the target following distance Dtrg in a relatively shorter time than when the subject vehicle 1 is traveling in a cruising lane. Furthermore, paragraphs [0028, 0029] disclose matching the vehicle speed based on the target acceleration and thus matching the target distance).
	Regarding claim 3, Kato in view of Tokimasa and Maruyama discloses wherein the LK following control includes processing of calculating an DC target acceleration based on the LK target following distance, and processing of calculating the LK target vehicle speed based on the LK target acceleration (Kato, see at least paragraph [0028]), and
the LC following control includes processing, of calculating an LC target acceleration based on the LC target following distance (see at least paragraph [0058]), and processing of calculating the LC target vehicle speed based on the LC target acceleration (see at least paragraph [0063]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosoya (2017/0336515) discloses provide a vehicle position determination device, a vehicle control system, a vehicle position determination method, and a vehicle position determination program capable of determining a position of a vehicle with higher accuracy. A vehicle position determination device includes a coordinates acquisition unit that acquires a position of a vehicle in a geographic coordinate system, a recognition unit that acquires lane information of a road on which the vehicle travels and recognizes the position of the vehicle on the lane, and a control unit that corrects the position acquired by the coordinates acquisition unit on the basis of the position recognized by the recognition unit, and determines the position of the vehicle in the geographic coordinate system (abstract). Asakura (2017/0308090) disclose an automatic driving control part, automatically performing at least one of velocity control and steering control of a vehicle, thereby automatically driving the vehicle to a set destination; a deriving part, deriving the energy predicted to be consumed during automatic driving on a guide path from a current position of the vehicle to the destination; and a judging part, judging whether the vehicle needs to be supplied with energy until the vehicle arrives at the destination based on the energy derived by the deriving part.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662